Citation Nr: 1421681	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-04 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating (evaluation) in excess of 20 percent for diabetes mellitus type II.

2.  Entitlement to an initial compensable disability rating (evaluation) for tinea pedis.

3.  Entitlement to an initial compensable disability rating (evaluation) for erectile dysfunction.  

4.  Entitlement to an initial disability rating (evaluation) in excess of 20 percent for fibromyalgia (previously rated as chronic multi-system illness manifested by migrating arthralgia of knees and shoulders).

5.  Entitlement to an initial disability rating in excess of 10 percent for dry eye disorder with photophobia and cataracts.  

6.  Entitlement to service connection for sebaceous cysts.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 3, 1968 to November 18, 1968, November 1989 to February 1990, July 1990 to July 1991, and August 1991 to August 1992.  

This appeal comes to the Board of Veterans' Appeals (Board) from January 2007 and October 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The January 2007 rating decision, in pertinent part, granted service connection for a dry eye condition with photophobia and assigned a 10 percent initial rating effective October 11, 2005; granted service connection for migrating arthralgia of knees and shoulders (now rated as fibromyalgia) and assigned a 20 percent initial rating effective October 11, 2005; and denied service connection for sebaceous cysts and tinea pedis (claimed as skin rash and cysts).  The October 2009 rating decision, in pertinent part, granted service connection for diabetes mellitus type II and assigned a 20 percent rating effective October 11, 2004, and granted service connection for tinea pedis and erectile dysfunction and assigned noncompensable initial ratings effective October 11, 2005.

A claim for a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In an October 2009 rating decision, the RO granted a TDIU effective August 7, 2009 (last day the Veteran was employed).  The Veteran has not filed a notice of disagreement with the effective date assigned; as such, the issue of TDIU for an earlier period is not in appellate status before the Board.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.    

The issues of higher initial ratings for diabetes mellitus type II and dry eye disorder with photophobia and cataracts are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire initial rating period, tinea pedis has been manifested by an intermittent rash affecting less than 5 percent of the entire body and none of the exposed areas, and has not required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during a 12-month period.

2.  For the entire initial rating period, erectile dysfunction has not been productive of deformity of the penis.

3.  For the entire initial rating period, fibromyalgia has been manifested by some headaches, widespread musculoskeletal pain, and migratory joint pain with associated stiffness, aching, fatigue, and weakness, more closely approximating symptomatology that is episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time. 

4.  For the entire initial rating period, fibromyalgia has not been manifested by symptomatology (solely related to fibromyalgia as opposed to another service-connected disability) that is constant, or nearly so, and refractory to therapy. 

5.  The Veteran has currently diagnosed sebaceous cysts.

6.  The Veteran had an in-service occurrence of a sebaceous cyst.  

7.  The Veteran's current sebaceous cysts are not causally or etiologically related to active military service. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for tinea pedis have not been met or more nearly approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7813 (2013). 

2.  The criteria for a compensable disability rating for erectile dysfunction have not been met or more nearly approximated for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.115b, Diagnostic Code 7522 (2013).

3.  The criteria for an initial disability rating in excess of 20 percent for fibromyalgia have not been met or more nearly approximated for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5025 (2013).

4.  The criteria for service connection for sebaceous cysts have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, the RO provided notice to the Veteran in December 2005, prior to the initial adjudication of the claims in January 2007, August 2007, and October 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Further, with respect to the initial rating issues on appeal to the Board from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a)  notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, private treatment records, VA examination reports, Social Security Administration (SSA) disability benefits records, U.S. Air Force Medical Center (AFMC) treatment records, an article submitted by the Veteran, and lay statements.  Neither the Veteran nor the representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the issues decided herein that has not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's appeal.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in December 2006, April 2008, August 2009, and August 2010.  The Board finds the VA examination reports were thorough and adequate and provide a sound basis upon which to base decisions with regard to the issues on appeal.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes with respect to the initial rating issues, and provided opinions and rationale as to the etiology of the sebaceous cysts.

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Disability Ratings Laws and Regulations 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as here, the question for consideration is the propriety of the initial evaluations assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered whether staged ratings are warranted; however, as will discuss in more detail below, the Board finds that assigning staged ratings is not appropriate in this situation.

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the issues.

Initial Rating for Tinea Pedis 

The Veteran is in receipt of a noncompensable disability rating under Diagnostic Code 7813 for tinea pedis for the entire initial rating period.  Diagnostic Code 7813 provides that dermatophytosis, including tinea pedis, is to be rated as disfigurement of the head, face and neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804 or 7805), or dermatitis (Diagnostic Code 7806), depending on the predominant disability.  38 C.F.R. § 4.118.

In this case, the predominant disability of tinea pedis more closely approximates dermatitis or eczema.  DC 7806 provides that a noncompensable rating is assignable for dermatitis or eczema when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected and no more than topical therapy required in the past 12-month period.  A 10 percent rating is assignable when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected; or when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a duration of less than six weeks during the past 12-month period.  A 30 percent rating is assignable when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assignable where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  Id.

The Veteran contends generally that the service-connected tinea pedis has manifested in more severe symptoms than those contemplated by the initial noncompensable disability rating assigned.  After a review of the lay and medical evidence of record, the Board finds that a compensable disability rating for tinea pedis is not warranted for any part of the initial rating period.  

An April 2004 AFMC treatment record notes that the Veteran's feet were found to have a normal skin texture with no tinea noted.  A January 2005 VA treatment record notes that the Veteran's feet were normal upon inspection.  November 2006 private treatment records note that the Veteran had reported a scaly rash on the bottom of both feet for the previous few months.  The Veteran reported cracking and discomfort on the bottom of both feet making it difficult for him to walk at times.  The private treatment record notes an assessment of foot rashes, probably tinea pedis, and that fluconazole, Lac-Hydrin cream, and ketoconazole cream were prescribed.  At the December 2006 VA examination, the Veteran reported tinea on the soles of his feet manifested by scaling, itching, and cracking.  The VA examination report notes that the Veteran had been treated with ketoconazole tablets.  The VA examiner noted that, while the treatment is systemic, it is neither a corticosteroid nor an immunosuppressive.  The VA examiner noted typical tinea on the soles of both feet that is sharply marginated, peeling, and with mild erythema.  

A January 2007 private treatment record notes that the Veteran had scaling and itching particularly on the soles of both feet for the previous four months.  The private treatment record notes that the Veteran has previously been treated for tinea pedis with topical ketoconazole and oral fluconazole.  A February 2007 VA treatment record notes that the Veteran's feet were normal upon inspection.  A February 2007 private treatment record notes that the Veteran reported a rash on his feet for the previous several years.  The private treatment record notes scaling erythematous patch noted around the ankle areas, along the sides of the feet, as well as on the plantar surfaces of the feet.  The private physician prescribed Topicort cream.  A May 2007 private treatment record notes that the rash on the Veteran's feet had resolved.  An October 2007 VA treatment record notes that the Veteran denied a skin rash.  An April 2008 VA treatment record notes that the Veteran feet were normal upon inspection.

On the August 2009 VA examination report, the VA examiner noted that the Veteran had tinea pedis of the feet.  Upon physical examination, the VA examiner noted the Veteran's feet were normal bilaterally with no scars.

A November 2011 VA treatment record notes a rash on the Veteran's feet.  The Veteran reported that the rash dried, cracked, and itched and that he used topical steroids to treat the bilateral foot rash.  The VA treatment record notes that, upon physical examination, a skin rash was noted on both feet in a moccasin distribution with redness, scaling, and vesicular eruptions seen.  Excoriations (scratching of the skin by physical means) and skin breaks were noted.  The Veteran was diagnosed with spongiotic dermatitis of the bilateral feet with a tinea component.  A January 2012 VA treatment record notes that the Veteran's feet were normal upon inspection at a diabetic foot examination.  A March 2012 VA treatment record notes that, following the November 2011 diagnosis of spongiotic dermatitis, the Veteran was treated with topical Fluocinonide ointment.  The VA treatment record notes that the spongiotic dermatitis had resolved.  A May 2012 VA treatment record notes that the skin on the Veteran's feet was slightly dry.

Based on the above, the Board finds that the criteria for an initial compensable rating for the service-connected tinea pedis have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.73.  For the entire initial rating period, the Veteran's tinea pedis has been manifested by an intermittent rash affecting less than 5 percent of the Veteran's entire body and none of the Veteran's exposed areas and has not required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during a 12-month period, more closely approximating the criteria for a noncompensable disability rating.  

The weight of the evidence shows that, for the entire initial rating period, the Veteran's tinea pedis has affected less than five percent of the entire body and none of the exposed areas.  38 C.F.R. § 4.118, Diagnostic Code 7806.  The Veteran is competent to testify as to his skin symptomatology.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a veteran is competent observe skin conditions such as boils, blotches, and rashes).  However, the Veteran has not alleged that his tinea pedis affected at least 5 percent of his entire body or exposed areas, and the evidence of record does not otherwise support such a finding.
  
The evidence also shows that the Veteran was not treated with intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for any period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  While the Veteran was treated with ketoconazole, which is a systemic treatment, the December 2006 VA examiner specifically noted that ketoconazole tablets are neither a corticosteroid nor an immunosuppressive.  The Veteran was also treated with fluconazole which is a "triazole antifungal used in the systemic treatment of candidiasis and cryptococcal meningitis, administered orally or intravenously."  Dorland's Illustrated Medical Dictionary 727 (31st ed. 2007).  Fluconazole, while a systemic treatment, is also not a corticosteroid or immunosuppressive.   Review of the evidence also reflects that the Veteran has been treated with Lac-Hydrin cream, Topicort cream and fluocinonide ointment, all of which are topical treatments.

The Board has also considered whether an alternative evaluation under Diagnostic Codes 7800 through 7805 would result in a more favorable outcome for the Veteran.  38 C.F.R. § 4.118, Diagnostic Code 7813.  However, there is nothing in the evidence of record that the Veteran's tinea pedis has resulted in scarring.    

For the entire initial rating period, the Veteran's tinea pedis has been manifested by an intermittent rash affecting less than 5 percent of the entire body and none of the exposed areas, and has not required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during a 12-month period.  For these reasons, the Board finds that the criteria for an initial compensable disability rating for tinea pedis have not been met or more closely approximating for the entire initial rating period.  Because the preponderance of the evidence is against a compensable rating, the benefit of the doubt doctrine is not for application.  38 C.F.R. §§ 4.3, 4.7.




Initial Rating for Erectile Dysfunction

The Veteran is service connected for erectile dysfunction, was initially assigned a noncompensable rating, and contends that he is entitled to a higher (compensable) disability rating.  In a January 2010 notice of disagreement, the Veteran asserted that this disability is extremely embarrassing.

Erectile dysfunction is rated under Diagnostic Code 7522, which provides for a single 20 percent disability rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  There is no schedular rating for loss of erectile power alone.  When the rating schedule does not provide a compensable disability rating for a Diagnostic Code, a noncompensable rating is assigned when the requirements for a compensable disability rating are not met.  38 C.F.R. § 4.31.  Under Diagnostic Code 7522, the loss of erectile power without penis deformity does not warrant a compensable rating (aside from special monthly compensation which the Veteran is already receiving).  See id.  

After a review of all the evidence, the Board finds that, for the entire initial rating period, a compensable evaluation is not warranted for erectile dysfunction.  The Board finds that the weight of the evidence of record is against a finding that the Veteran has deformity of the penis.  The December 2006 VA examination report notes that the Veteran had erectile dysfunction.  At the August 2009 VA examination, the Veteran reported that he had erectile dysfunction.  The August 2009 VA examiner noted that the Veteran's penis was normal.  At the August 2010 VA examination, the VA examination noted that the Veteran's penis was normal.

The Board has reviewed the Veteran's lay statements regarding his erectile dysfunction and, while they do paint a picture of the difficulty his erectile dysfunction causes, these statements do not establish that a compensable schedular rating is warranted, because such a rating requires the occurrence of penile deformity with loss of erectile power.  The Veteran has also not submitted any evidence of penile deformity or even asserted that he currently has penile deformity. Compensation at the 20 percent level requires evidence of a deformity of the penis itself, not merely loss of erectile power.  Further, the Veteran is already in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) due to loss of use of a creative organ; hence, the erectile dysfunction is already compensated.  

Based on the above, the weight of the evidence demonstrates no penile deformity due to the service-connected erectile dysfunction; therefore, the Board finds that the criteria for a compensable disability rating have not been met or more nearly approximated under Diagnostic Code 7522 for any part of the initial rating period.  Because the preponderance of the evidence is against a compensable rating, the benefit of the doubt doctrine is not for application.  38 C.F.R. §§ 4.3, 4.7.

Initial Rating for Fibromyalgia 

The Veteran is in receipt of a 20 percent disability rating under Diagnostic Code 5025 for fibromyalgia for the entire initial rating period.  Diagnostic Code 5025 defines fibromyalgia as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5025, a 20 percent rating is warranted for symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  The highest rating of 40 percent is warranted for symptoms that are constant, or nearly so, and refractory to therapy.  Id.   

The Veteran contends generally that the service-connected fibromyalgia has manifested in more severe symptoms than those contemplated by the initial 20 percent disability rating assigned.  In an October 2007 written statement, the Veteran contended that the pain in his joints migrates to other areas and the right shoulder pain has becoming more severe.  The Veteran contended that the pain in his right shoulder is constant and that left shoulder pain has increased but is not constant.  The Veteran contended that the pain has spread to the hips, ankles, feet, and back.  In a May 2008 written statement, the Veteran's spouse contended that the Veteran increasingly complained about his joints aching.  In a June 2008 written statement, the Veteran contended that his joint disability was inadequately evaluated.  In a May 2009 written statement, the Veteran contended that his symptoms had progressed over the years and that, in some areas of his body, he suffers from the condition constantly.  The Veteran contended that he suffers from stiffness constantly.  In a January 2010 notice of disagreement, the Veteran reported that stiffness, joint pain, and achiness continue to be a problem and have worsened.  In a March 2010 written statement, the Veteran reported that the conditions related to the Persian Gulf War had worsened with time.

After a review of all the lay and medical evidence, the Board finds that, for the entire initial rating period under appeal, the Veteran's service-connected fibromyalgia has not more nearly approximated constant, or nearly so, symptomatology that is refractory to therapy as required by the 40 percent rating.

At a December 2006 VA examination, the Veteran reported that he had some stiffness or aching of the large joints off and on that is not related to any activity or time of day.  The VA examination report notes that at the examination the Veteran was not symptomatic.  The Veteran reported that he is symptomatic for parts of one or two days a week and does not feel limited in activity.  The VA examination report notes that the course of the Veteran's arthralgias was intermittent with remissions.  The VA examination report notes that the Veteran used Ibuprofen as needed to deal with symptoms with a good response.  Upon physical examination, the December 2006 VA examiner noted no muscle weakness, atrophy, or spasms as well as no joint swelling, effusion, tenderness, or laxity.

May 2007 private treatment records note that the Veteran reported headaches for the previous four to six weeks.  The private physician noted that the headaches could be related to sinusitis and rhinitis, but could not rule out other etiologies.  May 2007 VA treatment records note that the Veteran reported gradually worsening joint pain, mainly affecting his large joints, hips, knees, and ankles as well as headaches aggravated by bright light.  The Veteran reported that Tylenol helps some for his headaches and joint pain.  The Veteran reported that he walks two miles per day three to five times per week.  An October 2007 VA treatment record notes that the Veteran reported joint pain and stiffness in the knees, shoulders, feet, hands, and ankles as well as restricted range of motion in the right shoulder.

October 2007 to May 2008 VA treatment records note that the Veteran reported his intermittent right shoulder pain and that it had been feeling sorer lately.  The Veteran reported that he was taking an anti-inflammatory but was unsure if it helped.  The treatment records note that the Veteran reported that previous physical therapy had provided some relief of pain and increased mobility.  The VA treatment records note that the Veteran's right shoulder pain continued to improve with physical therapy and home exercises.  A December 2007 VA treatment record notes that the Veteran reported pain in several joints including the low back, hips, and ankles.  The VA treatment record notes that it was unclear whether the Veteran's current right shoulder pain was related to active service or if it was related to his diabetes mellitus.  A December 2007 private treatment record notes that the Veteran reported discomfort and aching in the right shoulder that had improved with physical therapy.  

At an April 2008 VA examination, the Veteran reported constant pain in the bilateral shoulders that is achy and associated with weakness, stiffness, and instability; intermittent pain in the bilateral hips that is achy and sharp, associated with stiffness and instability; intermittent pain in the bilateral knees that is achy and sharp, associated with stiffness, weakness, and instability; intermittent pain in the bilateral ankles that is achy and sharp, associated with weakness, stiffness, instability, and giving way; intermittent pain in the bilateral feet that is achy and sharp, associated with weakness, stiffness, fatigue, and lack of endurance; and low back pain that has worsened over time.  The VA examination report notes bilateral leg and arm weakness and normal motor strength in both the upper and lower extremities.  The April 2008 VA examiner noted migrating arthralgias of the knees and shoulders.  

A November 2008 VA treatment record notes that the Veteran reported abdomen pain with altered taste for three months.  A May 2009 VA treatment record notes that the Veteran walks two miles a day for exercise and tolerates activity.  The August 2009 VA examination report notes that the Veteran had normal cognition as well as normal bilateral upper and lower extremity motor strength.  A May 2010 VA treatment record notes that the Veteran reported that his joints are progressively getting sorer.

At an August 2010 VA examination, the Veteran reported diarrhea about 90 percent of the time and abdominal pain with cramps two-thirds of the time.  The Veteran reported feeling tired about "half the time." The Veteran reported that he sleeps well, does not have bad dreams, and gets up twice a night to urinate.  The Veteran reported no low-grade fevers, pharyngitis, headaches, sleep disturbances, or lymph nodes in his neck or under his axillary region.  The Veteran reported some muscle aches, migratory joint pain, and that he is somewhat weak, but also reported walking two miles for exercise with no excessive fatigue following this for 24 or more hours.  The VA examiner noted that the Veteran had moderate difficulties exercising.  The VA examiner noted that the Veteran had no incapacitating episodes or debilitation and his cognition appeared to be normal.

Upon physical examination, the August 2010 VA examiner noted that the Veteran's upper and lower extremities had normal (5/5) muscle strength bilaterally.  The VA examiner noted that there was no excessive pain in the shoulder, arm, or back muscles; no apparent tenderness to the muscles in the leg area; and mild tenderness over the hips.  The VA examination report notes that temperature perception was reduced on the Veteran's plantar and dorsal soles of the feet and pain sensation was reduced in the Achilles tendon area.  The VA examiner noted that the Veteran has fibromyalgia, but that there was minimal muscle difficulty upon examination.

A May 2011 VA treatment record notes that the Veteran reported periodic aching of all big joints.  A March 2012 VA treatment record notes that the Veteran reported pain in his feet and ankles especially when he stands and after walking.  A May 2012 VA treatment record notes that the Veteran reported walking regularly in the mall with his spouse.

Based on the above, the Board finds that the criteria for an initial rating in excess of 20 percent for the service-connected fibromyalgia have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.73.  For the entire initial rating period, the Veteran's fibromyalgia has been manifested by some headaches, widespread musculoskeletal pain, and migratory joint pain with associated stiffness, aching, fatigue, and weakness, more closely approximating symptomatology that is episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time. 

First, at the August 2010 VA examination, the Veteran reported having diarrhea about 90 percent of the time and abdominal pain with cramps two-thirds of the time; however, the Veteran is separately service-connected for irritable bowel syndrome.  The critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.   See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); see also 38 C.F.R. § 4.14 (2013) (the evaluation of the same manifestation under different diagnoses is to be avoided).  To rate the Veteran's abdominal symptoms under Diagnostic Code 5025 would constitute pyramiding as it would compensate the Veteran twice for the same symptomatology.  38 C.F.R. § 4.14.

The weight of the evidence of record is against a finding that the Veteran's fibromyalgia has more closely approximated symptomatology (for the fibromyalgia disability alone as opposed to another disability for which the Veteran is also service connected) that are constant, or nearly so, and refractory to therapy.  While the Veteran has alleged that his right shoulder pain and stiffness is constant, the Board finds that the Veteran's fibromyalgia symptomatology has not been shown to be refractory to therapy.  Refractory means "resistant to treatment."  Dorland's Illustrated Medical Dictionary 1640 (31st ed. 2007).  October 2007 to May 2008 VA treatment records note that, while the Veteran reported increased right shoulder pain, the Veteran also indicated that physical therapy had provided some relief of pain and increase in mobility in the right shoulder.  

Further, the Board finds that, despite the Veteran's contentions regarding constant right shoulder pain and stiffness, the weight of the evidence does not reflect that the Veteran's fibromyalgia has been manifested by near constant symptomatology.  At the December 2006 VA examination, the Veteran reported fibromyalgia symptoms for parts of one or two days a week.  The December 2006 VA examination report notes that the Veteran's arthralgia was intermittent with periods of remission.  A May 2009 VA treatment record notes that the Veteran walks two miles a day for exercise and tolerates activity.  At the August 2010 VA examination, the Veteran reported feeling tired about "half the time" and, while the Veteran reported muscle aches, migratory joint pain, and some weakness, he reported walking two miles for exercise with no excessive fatigue following exercise for 24 or more hours.  The May 2011 VA treatment record notes that the Veteran reported periodic aching of all big joints.  The Veteran has also not contended that he experiences widespread pain (pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton and the extremities).  Rather the Veteran has only attributed constant pain to the right shoulder.  

For the entire initial rating period, the Veteran's fibromyalgia has been manifested by some headaches, widespread musculoskeletal pain, and migratory joint pain with associated stiffness, aching, fatigue, and weakness, more closely approximating the criteria for a 20 percent rating under Diagnostic Code 5025.  For these reasons, the Board finds that the criteria for an initial disability rating in excess of 20 percent for fibromyalgia have not been met or more closely approximating for the entire initial rating period.  Because the preponderance of the evidence is against a rating in excess of 20 percent, the benefit of the doubt doctrine is not for application.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Considerations

The Board has considered whether an extraschedular evaluation would have been warranted for the tinea pedis, erectile dysfunction, or fibromyalgia.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's tinea pedis is specifically contemplated by the schedular rating criteria.  For the entire rating period, the Veteran's tinea pedis has been manifested by an intermittent rash affecting less than 5 percent of the Veteran's entire body and none of the Veteran's exposed areas and has not required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during a 12-month period.  The rating criteria specifically contemplate such symptomatology.  38 C.F.R. § 4.118, Diagnostic Code 7813.  The schedular rating criteria, including Diagnostic Code 7806 and the alternative evaluations under Diagnostic Codes 7800 through 7805, specifically provide for disability ratings based on skin conditions and residual scarring affecting the body.  Diagnostic Code 7806 also takes into account topical and systemic therapy.  In sum, these ratings consider disfigurement, scars, types of treatment, longevity and types of treatment, and the percentages of the entire body and exposed areas affected by a particular skin disorder.   

The Board also finds that the symptomatology and impairment caused by the Veteran's erectile dysfunction is specifically contemplated by the schedular rating criteria.  For the entire rating period, the Veteran's erectile dysfunction has been characterized by the loss of erectile power.  The rating criteria specifically contemplate such symptomatology.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  

The Board also finds that the symptomatology and impairment caused by the Veteran's fibromyalgia is specifically contemplated by the schedular rating criteria.  For the entire rating period, the Veteran's fibromyalgia has been manifested by some headaches, widespread musculoskeletal pain, and migratory joint pain with associated stiffness, aching, fatigue, and weakness.  The rating criteria specifically contemplate such symptomatology.  38 C.F.R. § 4.71a, Diagnostic Code 5025.  Diagnostic Code 5025 specifically provides for ratings based on widespread musculoskeletal pain with associated fatigue, aching, stiffness, and weakness.  Id.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degree of disability throughout the entire period under consideration for each of the service-connected disabilities is contemplated by the Rating Schedule and the assigned rating are, therefore, adequate.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the tinea pedis, erectile dysfunction, or fibromyalgia, the Board finds that the criteria for submission for assignment for extraschedular rating pursuant to 38 C.F.R.          § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App at 218, 227 (1995).

Service Connection for Sebaceous Cysts

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Sebaceous cysts are not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Sebaceous cysts are not listed under the presumptive diseases associated herbicide exposure.  38 C.F.R. § 3.309(e) (2013).  Further, the Veteran has specifically contended that the claimed sebaceous cysts are a result of his active service during the Persian Gulf War.  See April 2006 written statement; December 2006 VA psychiatric examination report.  As such, the presumptive provisions of 38 C.F.R. § 3.309(e) are not for application.  The Veteran has not contended otherwise.

The Veteran had service in the Southwest Asian Theater during the Persian Gulf War.  As the Veteran's sebaceous cysts have been attributed to a clinically diagnosed disorder, and are not a chronic multi-symptom illness, the provisions of 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2013) are not for application.  The Veteran has not contended otherwise.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Veteran contends that his current sebaceous cysts are a result of active service in the Persian Gulf War.  In an April 2006 written statement, the Veteran contended that his cysts were a result of service in Southwest Asia.  At a December 2006 VA psychiatric examination, the Veteran attributed the cysts to potential exposures during service in the Persian Gulf War.  The Veteran reported sebaceous cysts on his back since service in the Persian Gulf War that "come and go" at the rate of one to two per year.

The evidence of record demonstrates that the Veteran has currently diagnosed sebaceous cysts.  See December 2006 VA examination report.  A January 1994 private treatment record notes that the Veteran had an inflamed sebaceous cyst on his back.  February 1994 private treatment records note that the sebaceous cyst on Veteran's back had healed.  A June 1994 VA treatment record notes that the Veteran reported recurrent cystic lesions on the back and neck.  An October 1996 private treatment record notes that the Veteran reported a cyst on the back of the neck for approximately one week.  The Veteran reported that he had several cysts in the past couple months, including several removed, and that he had these problems since returning from Desert Storm.  The private treatment record notes that the abscess to the back of neck was incised and drained.  

A October 1999 VA treatment record (Agent Orange Registry note) notes that the Veteran reported that he had cysts about the back and neck since June 1992, some of them have been incised.  The treatment record notes multiple inclusion cysts of the back and neck present with scars.  A June 2001 VA treatment record notes a sebaceous cyst on the Veteran's mid back.  A March 2004 AFMC treatment record notes that the Veteran had a cyst removed from the neck.  April 2006 private treatment records note that the Veteran had an infected sebaceous cyst on the left side of the neck.  At the April 2008 VA examination, the Veteran reported cysts on his back that come and go.  Upon physical examination, the VA examiner noted a cyst on the left upper back and the posterior neck.

Next, the Board finds that, resolving reasonable doubt in favor of the Veteran, the weight of the evidence is at least in equipoise as to whether the Veteran experienced a sebaceous cyst in service.  As detailed above, the Veteran has consistently reported that he had sebaceous cysts on his back since active service in the Persian Gulf War.  An October 1999 VA treatment record (Agent Orange Registry note) notes that the Veteran reported that he had cysts about the back and neck since June 1992.  At the December 2006 VA examination, the Veteran reported that he had at least one sebaceous cyst on his back during Persian Gulf War service.  While the service treatment records are silent for any complaint, treatment, or diagnosis in service, sebaceous cysts are capable of lay observation.  See Charles v. Principi, 
16 Vet. App. 370, 374 (observing that "ringing in the ears is capable of lay observation").  There is no evidence of record to suggest that the Veteran's account of having a sebaceous cyst in-service is not credible.  

However, an in-service instance of a sebaceous cyst does not mandate that service connection be granted.  Rather, the in-service sebaceous cyst must be shown to have caused the current sebaceous cysts.  Given the above, the remaining question is whether there is evidence of a link between the current sebaceous cysts and service.  The Board finds that the weight of the competent evidence demonstrates that the current sebaceous cysts are not related to active service.   

As detailed above, the private and VA treatment records note that the Veteran received treatment for sebaceous cysts but do not connect the Veteran's diagnosed sebaceous cysts to service, other than reporting the Veteran's lay statements that his disorder began during active service.  The Board finds the Veteran's lay statements, that his post-service sebaceous cysts are related to active service, to be outweighed by the other, more probative, evidence of record.

At the December 2006 VA examination, the Veteran reported cysts on his back.  The Veteran reported occasional sebaceous cysts on his back and that he had at least one during the Gulf War.  The VA examiner noted a 1.5 centimeter superficial sebaceous cyst on the back, just below the medial to the left scapula.  The VA examiner opined that sebaceous cysts do not cause other sebaceous cysts, but are rather independent of each other.  The VA examiner further noted that there was no known exposure during the Gulf War that is associated with sebaceous cysts.  A reasonable inference from the opinion rendered is that the VA examiner opined that the current sebaceous cysts were not related to service, to include any sebaceous cysts in service.  As noted above, the VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physician evaluation.  The VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the sebaceous cysts, had sufficient facts and data on which to base the conclusion, and stated the bases supporting the opinion that the sebaceous cysts were not related to active service.  The Board finds the December 2006 VA examination report highly probative.  

Further, while the Veteran has consistently contended, throughout the course of this appeal and in statement to health care providers, that his currently diagnosed sebaceous cysts were caused or directly incurred in service, the Board does not find that the Veteran is competent to provide evidence of an etiological nexus between his in-service incident of a sebaceous cysts and the current sebaceous cysts manifested after service separation.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  The question of causation of sebaceous cysts involves knowledge of multiple other causes of sebaceous cysts so as to eliminate other etiologies and an understanding of how such cysts develop, i.e., independent of one another.  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's sebaceous cysts were not incurred in or otherwise caused by active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A higher (compensable) initial disability rating for the service-connected tinea pedis, for the entire initial rating period, is denied.

A higher (compensable) initial disability rating for the service-connected erectile dysfunction, for the entire initial rating period, is denied.

A higher initial disability rating in excess of 20 percent for the service-connected fibromyalgia, for the entire initial rating period, is denied.

Service connection for sebaceous cysts is denied.


REMAND

Initial Ratings for Diabetes Mellitus and Eye Disability

Remand is needed to obtain private treatment records identified by the Veteran.  VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  In a February 2011 authorization and consent to release information, the Veteran indicated that he had received additional treatment for the service-connected diabetes mellitus and eye disorder from September 2009 to present.  Review of the claims file does not reflect that the RO attempted to obtain the identified treatment records.  The RO/Appeals Management Center (AMC) should attempt to obtain these private treatment records and associate any additional private treatment records with the claims file.

Further, review of the record indicates that the last VA examination for the diabetes mellitus and eye disorder was in August 2010.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).   

Accordingly, the issues of higher initial ratings for diabetes mellitus type II and eye disability (dry eye disorder with photophobia and cataracts) is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain copies of the private treatment records identified by the Veteran in the February 2011 authorization and consent to release information that have not been previously secured and associate them with the claims file.  The RO/AMC should ask the Veteran to complete any additional authorizations as needed.

2.  Then, schedule the Veteran for a VA examination(s) to assist in determining the current severity of the service-connected diabetes mellitus and dry eye disorder with photophobia and cataracts.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted, including central visual acuity and peripheral field of vision measurements for both eyes.  

3.  Then, readjudicate the appeal.  If the issue on appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


